Citation Nr: 1640810	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968 and from November 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In an August 2016 statement, prior to a Board decision, the Veteran asked to withdraw his pending appeal as to the issues of entitlement to service connection for hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for hearing loss and tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran had been scheduled for a Board hearing in this case.  However, in an August 2016 statement, the Veteran expressed his desire to cancel his hearing and withdraw his appeal as to the issues of entitlement to service connection for hearing loss and tinnitus.  Given this clear statement, there remain no allegations of errors of fact or law on these issues for appellate consideration.  The Board does not have jurisdiction to review these appeals, and the specified claims must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


